Name: Council Regulation (EEC) No 2901/85 of 17 October 1985 amending Regulation (EEC) No 706/84 imposing a definitive countervailing duty in the framework of the anti-subsidy proceedings concerning imports of tube and pipe fittings of malleable cast iron originating in Spain and proposing the definitive collection of the provisional duty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 10 . 85 Official Journal of the European Communities No L 279/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2901/85 of 17 October 1985 amending Regulation (EEC) No 706/84 imposing a definitive countervailing duty in the framework of the anti-subsidy proceedings concerning imports of tube and pipe fittings of malleable cast iron originating in Spain and proposing the definitive collection of the provisional duty THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), Having regard to the proposal submitted by the Commission after consultations within the Advisory Committee provided for in that Regulation, Whereas : across-the-board reduction of 15 % in the rate of the export rebates . 3 . In March 1985, by Regulation (EEC) No 637/85 (3), the Council amended the definitive countervailing duty accordingly. 4. In May 1985 the Commission received a request from the Spanish exporters and the Spanish Government for a further reduction of the counter ­ vailing duty imposed, in view of the fact that the Spanish Government had decided upon a further general reduction of 15 % in the export rebates in force with effect from 1 June 1985 which was published in the Spanish official gazette (BOE No 74) of 27 March 1985. C. Subsidy 5. The Commission obtained the necessary informa ­ tion from the Spanish Government and the Spanish exporters, including particulars from the exporters of deliveries to the Community of malleable cast iron tube and pipe fittings and of the export rebates received, which were verified to the extent con ­ sidered necessary. It emerged that as from 1 June 1985 the rebate for the products in question was cut by 15 % from 9,8 to 8,3 % (rounded off to the first decimal place), lowering the export subsidy as found by the Commission by 1,5 % , from 6,7 to 5,2 % of the export price. D. Customs duty 6. Since the Spanish Government has lowered by 1,5 % the rebate on exports of the said products, a corresponding reduction should be made in the definitive countervailing duty with effect from 1 June 1985. Under Article 2 of Council Regulation (EEC) No 1430/79 (4), importers are entitled to a A. Definitive action 1 . Council Regulation (EEC) No 706/84 (2) imposed a definitive countervailing duty on imports of tube and pipe fittings of malleable cast iron originating in Spain . B. Subsequent procedure 2. In August 1984, after introduction of the definitive duty, the Spanish Government and the Spanish exporters requested a reduction in the rate of the duty on the grounds that by Decree No 1313/ 1984 of 20 June 1984, published in the Spanish official gazette (BOE No 164) of 10 July 1984, which entered into force on 11 July 1984, the Spanish Government had modified the system of export rebates . Article 4 of the Decree provided for an (&gt;) OJ No L 201 , 30 . 7. 1984, p . 1 . (2) OJ No L 74, 17 . 3 . 1984, p . 47 . (3) OJ No L 73 , 14 . 3 . 1985, p. 1 . (4) OJ No L 175, 12 . 7 . 1979, p. 1 . No L 279/2 Official Journal of the European Communities 19 . 10 . 85 refund of countervailing duties paid in excess of the amount due under this Regulation on goods released for free circulation in the Community since 1 June 1985, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 706/84 is hereby replaced by the following : 2. The amount of the duty shall be equal to 5,2 % of the net price per tonne, free-at ­ Community frontier.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 October 1985 . For the Council The President J. F. POOS